Appeal from an order of the Family Court, Wayne County (John B. Nesbitt, J.), entered July 23, 2002. The order adjudged that respondent’s children are neglected.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
*765Memorandum: We reject the contention of respondent that the evidence presented at the fact-finding hearing is insufficient to support Family Court’s finding that his children are neglected (see Family Ct Act § 1012 [f] [i] [B]). The evidence establishes that respondent’s violent abuse of the children’s mother as she held one of the children resulted in the impairment of the mental and emotional condition of the children (see Matter of Deandre T., 253 AD2d 497, 498 [1998]). We reject the further contention of respondent that he was denied effective assistance of counsel (see Matter of Alfred C., 237 AD2d 517 [1997]). Present—Pigott, Jr., EJ., Green, Fine, Hurlbutt and Scudder, JJ.